Citation Nr: 0204649	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  98-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
December 1967 to December 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Los 
Angeles, California, which denied the veteran's claim of 
entitlement to service connection for PTSD.  In September 
1997 the veteran filed a timely notice of disagreement and 
the RO subsequently provided him a statement of the case 
(SOC).  The veteran perfected his appeal in April 1998 and 
the issue was properly certified to the Board.  

In a decision dated in November 1999 the Board remanded the 
issue of entitlement to service connection for PTSD to the RO 
for further development.  More specifically, the Board 
requested that the veteran provide more detailed information 
regarding his alleged in service stressors so that they might 
be verified.  As will be discussed further herein, the 
veteran failed to respond to the RO's request for 
information.  Therefore, his alleged stressors were unable to 
be verified and the RO continued to deny entitlement to 
service connection for PTSD in a supplemental statement of 
the case (SSOC) issued in December 2001.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD due 
to any verified incident or event of active military service.  

2.  The veteran did not engage in combat.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2000); Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that in December 1968 the 
veteran was evaluated for depressive behavior and suicidal 
ideation.  He was diagnosed with reactive depression with 
hysteria.  However, his separation examination in October 
1969 was negative for any complaint, treatment or diagnosis 
of depression or any psychiatric condition.  The psychiatric 
evaluation was normal.

The veteran was treated from June 1970 to October 1975 at the 
Camarillo State Hospital and Developmental Center.  Treatment 
records indicate that the veteran was initially admitted for 
a suicide attempt in June 1970.  The provisional diagnosis 
was schizophrenia.  At the time the veteran reported that he 
had been drinking for three days prior to the incident that 
led to his hospitalization.  The veteran was diagnosed with 
pathological intoxication.  

In October 1974 the veteran was admitted with a reported 
five-year history of drug abuse.  The veteran was noted to be 
oriented in all spheres.  His speech was coherent and his 
affect appropriate.  There was some evidence of delusions or 
hallucinations although no psychotic ideation.  The veteran 
was diagnosed with drug dependence, opium, opium alkaloids 
and their derivatives, severe.  He was also diagnosed with 
mild maladjustment.  

The veteran was admitted again to Camarillo State Hospital in 
December 1974 and March and October 1975 for drug dependence 
and social maladjustment.  It was specifically noted each 
time that the veteran was not mentally ill.  

Progress notes from the VA Medical Center dated in April 1996 
indicated that the veteran was referred to the Mental Health 
Clinic for an adjustment disorder and "ideation of doing 
bodily harm."  At that time the veteran reported being very 
angry about being fired from his job and stated that he was 
having thoughts of hurting the person he felt betrayed him.  
A problem list noted anxiety, PTSD.

In May 1996 the veteran's wife reported that the veteran's 
condition had improved on the prescribed medications.  She 
reported that the veteran had a history of being tense, 
easily angered and quick-tempered.  She stated that in 
approximately 1990 the veteran was involved in a construction 
accident after which he began having nightmares that caused 
him to attack her.  She additionally reported that after 
returning from Vietnam the veteran tried to kill his father 
during an apparent flashback.  

Although he reported another incident of rage, examination of 
the veteran In May 1996 revealed continued improvement his 
condition.  The examiner noted "[probable] anxiety disorder, 
[rule out] PTSD."  The veteran was noted to be sleeping 
better and feeling as though he were "coasting" or moving 
in "slow motion" with occasional nervousness.  He was 
diagnosed with anxiety disorder, not otherwise specified and 
a history of polysubstance abuse.  

The veteran reported serving on guard duty in "Camron Bay" 
where he received a letter from his first wife indicating 
that she wanted a divorce.  According to the veteran's 
report, he tried to get sent home but was denied even after 
he suffered a self-inflicted gunshot wound to his right hand.  
He indicated that he was sent to Cambodia where the Viet Cong 
frequently attacked the base.  The VA Mental Health Clinic 
referred the veteran to the Vet Center for counseling.  

In June 1996 the veteran reported increased irritability to 
examiners at the Mental Health Clinic.  His wife reported 
that the veteran was "acting as if he were in a war".  
Again it was noted that the veteran suffered from probable 
"anxiety disorder/PTSD". 

In July 1996 the veteran was afforded a VA examination.  At 
that time he reported serving in a primarily combat support 
role guarding a large ammunition depot at Cameron Bay.  The 
veteran specifically reported a short temporary duty 
assignment to a firebase at "Bam Tuit" where he participated 
in perimeter defense.  According to the veteran's statements, 
he never fired his M-16 and although Cameron Bay was hit with 
87 rockets, there were no casualties among his company 
throughout his stay in Vietnam.  He stated that he felt 
frightened just being in a war zone.  

The veteran reported subclinical symptoms of PTSD co-
occurring with substance abuse.  More specifically, it was 
noted that the veteran used heroin almost continuously from 
1969 to 1976.  His physical health was generally good 
although he reported problems with insomnia, exaggerated 
startle response, irritability, "dyscontrol", and feeling the 
need to keep a firearm nearby over the years.  The veteran 
denied any nightmares or intrusive thoughts related to his 
experiences in Vietnam.  

Mental status examination revealed the veteran to be alert, 
oriented, cooperative, blunted, sullen, and mildly angry.  
The examiner noted that the veteran's mood was mildly 
depressed; however, no core symptoms of psychosis or 
cognitive impairment were present.  The veteran was diagnosed 
with depression, not otherwise specified with heroin 
dependence in sustained full remission for 20 years.  It was 
specifically noted that there was insufficient information 
regarding the veteran's alleged in service stressors upon 
which to base a diagnosis of PTSD.  

The veteran was also afforded a PTSD examination; however, 71 
questions were unanswered and therefore the results were 
invalid.  

In a rating decision dated in August 1996 the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

In November 1996 the RO received copies of the veteran's 
service personnel records, which indicated a military 
occupational specialty of ammunition apprentice.  The records 
also indicated service in the Republic of Vietnam from June 
1968 to June 1969.  There is no indication that the veteran 
participated in combat during that time.  

The RO received a letter from a readjustment counselor at the 
Vet Center in April 1997, which indicated that the veteran 
had been receiving treatment at the facility since September 
1996.  The counselor stated that while the veteran was in 
Vietnam he "experienced trauma from life threatening 
situations that included the death of many people, both U.S. 
Army and Vietnamese."  According to the correspondence, 
since his return from Vietnam the veteran has suffered 
recurrent intrusive thoughts and distressing images of his 
experiences there.  Additionally, the counselor indicated the 
veteran suffered emotional numbness, hypervigilance and 
anger.  In conclusion, the counselor opined that the 
veteran's "symptoms appear to satisfy the criteria for 
[PTSD]."  

In a rating decision dated in June 1997 the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

The RO received another correspondence from the Vet Center 
dated in July 1997, which was essential identical to the 
letter received in April 1997.  Again, the counselor stated 
that the veteran's "symptoms appear to satisfy the criteria 
for [PTSD]."  The RO continued to deny the veteran's claim 
of entitlement to service connection for PTSD in a rating 
decision dated in July 1997.  The veteran appealed the RO's 
decision.  

In November 1997 the veteran submitted a statement in support 
of the claim in which he reported that he was assigned to 
"Camran Bay" with the 606th "Ordnece Company".  The 
veteran stated that he loaded ammunition and "did guard 
duty" from February 1968 to October 1968.  The veteran 
indicated that he had a temporary assignment to a fire base 
that was "always being hit by mortar attack [and] run 
through the wire, we went into our bunkers [and] we open fire 
toward the perimeter the wire, enemy were burning on the wire 
from be blown up by mines and the fire power we had was 
[overwhelming]."  The veteran further reported that "during 
the Tet [offensive] Camran Bay was hit with 86 or 87 rockets 
they were falling all over the place couple of them hit."  

The veteran submitted his substantive appeal in April 1998, 
at which time he also submitted two articles regarding PTSD.  

The issue of entitlement to service connection for PTSD 
initially came before the Board in November 1999.  At that 
time the Board remanded the case for further development of 
the veteran's alleged in service stressors.  More 
specifically, the Board instructed the RO to request the 
veteran to identify any and all medical professionals who 
treated him for PTSD.  The RO was instructed to obtain all 
medical records related to any such treatment.  Furthermore, 
the RO was to determine whether the veteran engaged in 
combat.  If the RO concluded that the veteran did not engage 
in combat, then the RO was to request that the veteran 
provide specific information (i.e. names, dates and 
locations) regarding any alleged in service stressors.  Then 
the RO was to submit any information regarding said in 
service stressors to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to substantiate the 
veteran's contentions.  Following receipt of a report from 
USASCRUR, the RO was to determine whether the evidence of 
record established any stressors.  If and only if the 
veteran's alleged in service stressors were established, the 
RO was instructed to afford him a VA examination to determine 
whether a diagnosis of PTSD could be based upon the 
established stressors.  

In a letter dated in July 2000 the RO notified the veteran of 
the actions required by the Board's remand and requested that 
he identify or submit any additional evidence that might 
support his claim of entitlement to service connection for 
PTSD.  More specifically, the RO requested that the veteran 
identify any and all health care providers who treated him 
for PTSD and further requested that he provide additional 
supporting evidence, including names, dates and locations 
regarding his claimed in service stressors.  

The RO notified the veteran of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) by letter dated March 
2001.  In said correspondence the RO requested again that the 
veteran submit the evidence needed to help develop his claim 
in accordance with the Board's November 1999 remand.  The 
veteran did not respond and in a SSOC dated in December 2001 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD based upon the evidence of record.  

II.  Relevant Law and Regulations

Service connection - generally

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.124(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the clamed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2001). See also 38 U.S.C.A. § 
1154(b) (West Supp. 2001).

III.  Analysis

A.  Preliminary Matters

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC's provided by the RO in 
January and May 1998, July 2000, March and December 2001, in 
addition to the November 1999 Board decision, the veteran has 
been given ample notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).


B.  Discussion

As mentioned above, for service connection to be awarded for 
PTSD, there must be evidence of: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat during service, or 
if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's account as to the occurrence of the claimed 
stressor(s).  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The competent evidence of record indicates that the veteran's 
diagnoses have included reactive depression with hysteria, 
pathological intoxication, drug dependence, mild 
maladjustment, adjustment disorder, and anxiety disorder.  
Examiners at Camarillo State Hospital in December 1974, March 
and October 1975 indicated that the veteran was not mentally 
ill at all.  Although there was a provisional diagnosis of 
schizophrenia in 1970, that diagnosis was not confirmed or 
continued.

The Board notes that treatment records from the VA Mental 
Health Clinic dated in May and June 1996 indicated probable 
PTSD.  In letters dated in April and July 1997 the 
readjustment counselor who treated the veteran at the Vet 
Center stated that the veteran's symptoms "appear to satisfy 
the criteria for [PTSD]".  However, the use of such language 
results in those opinions being merely speculative in nature.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).

The veteran's most recent diagnosis during his July 1996 VA 
examination was that of depression, not otherwise specified.  
It was specifically noted that there was not enough evidence 
upon which to base a diagnosis of PTSD.  

The Board notes that the veteran submitted two articles in 
April 1998 regarding PTSD.  However, a veteran's lay opinion, 
coupled with reliance on medical treatises, is insufficient 
to satisfy the medical nexus requirements necessary for an 
award of service connection.  Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); see also Wallin v. West, 11 Vet. App. 509, 
513 (1998).  Furthermore, although the veteran's sincerity in 
believing that he suffers from PTSD is not doubted, he, as a 
lay person, is not able to provide a competent medical 
opinion as to medical diagnosis or causation.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Therefore and for the reasons discussed above, the Board 
finds that the most probative evidence establishes that the 
veteran does not have PTSD.  Clearly, there is some conflict 
in the record.  However, the Board concludes that a specific 
examination for the purpose of determining the presence of 
absence of PTSD is more probative than speculative statements 
from professionals who are not doctors and mere notations of 
PTSD without supporting evidence.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  

The veteran has reported that he was at "Camran Bay" during 
the Tet Offensive when the base was attacked.  He has also 
reported being stationed at a firebase near Cambodia that was 
frequently attacked and witnessing Viet Cong soldiers being 
blown up by mines.  

The Board must account for the evidence that it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

In the present case, the veteran has offered different 
stories regarding his experiences in Cameron Bay.  In a 
statement in support of the claim he reported opening fire on 
the enemy and witnessing Viet Cong soldiers dying.   Based 
upon the veteran's statements the counselor at the Vet Center 
indicated that the veteran experienced life-threatening 
situations in Vietnam and witnessed the deaths of U.S. and 
Vietnamese soldiers.  However, in July 1996 the veteran 
reported to the VA examiner that he never fired his M-16 and 
that although Cameron Bay was attacked, there were no 
casualties among his company throughout his stay in Vietnam.  
Instead he stated that he was just frightened by being in a 
war zone.  

Assuming arguendo that the veteran had a current diagnosis of 
PTSD, he has not submitted or provided sufficient information 
for the RO to obtain any independent corroborating evidence 
regarding either account of his alleged stressors.  See 
Doran, supra; see also Dizoglio, supra.  The competent 
evidence of record indicates that the veteran did not 
participate in combat activities.  More specifically, his 
service personnel records do not indicate that he had a 
combat military occupational specialty or that he had any 
combat experiences in service, to include any involvement in 
the Tet Offensive.  

As discussed above, the Board's November 1999 decision and 
the correspondence, SOC and SSOC's issued by the RO informed 
the veteran of the information required to research and 
corroborate his alleged in service stressors.  To date, the 
veteran has not responded.  The Board notes that the Court 
has held that VA's duty to assist the veteran in developing 
the facts and evidence pertinent to his claim is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Inasmuch as the veteran has not submitted sufficient 
information for the RO and the USASCRUR to research his 
alleged in service stressors and the competent evidence of 
record does not indicate he was involved in combat, the Board 
finds that there is no supporting evidence that the in 
service stressors identified by the veteran occurred.  

The Board is aware that the veteran  is service-connected for 
a gunshot wound.  The wound was self-inflicted and not 
related to combat.  No examiner has related PTSD to this 
wound or the event.   

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is not entitled to service connection 
for PTSD.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for PTSD is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

